Citation Nr: 0030423	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  97-13 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1978 to 
October 1978, active duty for training in May 1982, and four 
additional years in the Army Reserve National Guard.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision from the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for lumbar disk 
disease and lumbar strain.  

The July 2000 Board decision remanded the case to schedule a 
video hearing, which was accomplished in October 2000.  This 
matter is now before the Board for appellate review.  


REMAND

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  38 U.S.C.A. § 5103A(a).  In this case, the VA 
has a duty to assist the veteran in obtaining additional 
records and a VA examination.  

The VA has a duty to assist the veteran in obtaining 
additional service department records, service medical 
records, and private medical records.  The record does not 
include service medical records showing treatment or 
diagnosis of a low back injury which the veteran alleges 
occurred in 1978 or service department records showing 
whether the injury in 1978 was in the line of duty.  The 
record also does not include the complete medical records 
from private Drs. J. and B., whose photocopied January 1996 
and March 1999 letters attributed unidentified low back 
conditions to unspecified low back injuries in 1978 and 1982.  
The Secretary shall make reasonable efforts to obtain 
relevant records (including private medical records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b).  
The assistance provided by the Secretary shall include 
obtaining the claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's military, naval, or air service that are held 
or maintained by a governmental entity, if relevant to the 
claim.  See 38 U.S.C.A. § 5103A(c).  

The VA also has a duty to assist the veteran in obtaining a 
VA examination because examination reports since January 1996 
include diagnoses of several different low back disabilities 
and conflicting opinions regarding the etiology of the 
veteran's various low back problems.  The assistance provided 
by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Moreover, if the examination 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (1999).  

This matter is remanded to the RO for further development as 
follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for low back disorders since 
1977.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  After the above-requested development 
has been completed and the additional 
evidence added to the record, the veteran 
should be afforded a VA examination.  Any 
further indicated special studies should 
be conducted.  Failure of the veteran to 
report for the scheduled examination(s) 
without good cause could result in the 
denial of the claim(s).  38 C.F.R. § 
3.655 (1999).  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the veteran's reported and documented 
medical history, including in-service and 
post-service low back conditions.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the veteran's current 
low back disabilities; b) the etiology of 
each of the veteran's current low back 
disabilities; c) whether it is as likely 
as not that a current low back disability 
was incurred in the veteran's active 
service in 1978, active duty for training 
in May 1982, or any other period of 
service; and d) whether it is as likely 
as not that a current low back disability 
preexisted service and was aggravated 
during the veteran's active service in 
1978, active duty for training in May 
1982, or any other period of service.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for service 
connection for a low back disability 
based on the entire evidence of record.  
All pertinent laws, regulations, and 
Court decisions should be considered.  If 
the veteran's claim remains in a denied 
status, he and his representative, if 
any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


 
- 5 -


- 1 -


